DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8, 10-12, 14-22, 24-26, and 28-30 are in condition for allowance.
	Claims 9, 13, 23, and 27 are cancelled by Appellant.

Allowable Subject Matter
2.	Claims 1-8, 10-12, 14-22, 24-26, and 28-30 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 15, limit to a method and system for streaming multimedia data from a broadcaster device to a subscriber device that uses a secure transmission protocol, wherein the multimedia data is streamed using a network of origin and edge devices that is not supporting establishment of the secure transmission protocol over the network. 
The previous rejection under the Zourzouvillys and Lim, et al. combination was overcome by the current amendments.  Further searching failed to disclose prior art that reads the claim limitations. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
According to MPEP 1302.14 (I): 
“In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, 
over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435